ACCEPTED
                                                                                 03-13-00576-CV
                                                                                        4778435
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             4/6/2015 4:38:12 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                           No. 03-13-00576-CV

                       In the Court of Appeals                   FILED IN
                                                          3rd COURT OF APPEALS
                    for the Third Judicial District           AUSTIN, TEXAS
                                                          4/6/2015 4:38:12 PM
                           at Austin, Texas                 JEFFREY D. KYLE
                                                                  Clerk


  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS
      AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                         Appellants,
                                     v.

             IMPERIAL FIRE AND CASUALTY INSURANCE COMPANY,
                                            Appellee.


                           On Appeal from the
           126th Judicial District Court of Travis County, Texas


               REPORT REGARDING STATUS OF ABATEMENT


TO THE HONORABLE THIRD COURT OF APPEALS:
     Consistent with the Court’s order of March 4, 2015, the Comptroller

files this report. The parties have reached an agreement and are in the

process of obtaining signatures on the settlement agreement. They have

undertaken to file a motion to dismiss the appeal once payment of the

settlement amount is issued through the Comptroller’s fraud-waste-and-

abuse process and has been cashed by the plaintiff. The Comptroller asks that

the Court continue the abatement in place until completion of payment,


                                      1
which could take around 45 days from the date all signatures are made to the

compromise and settlement agreement.

                                 PRAYER

     The Court should continue the abatement of the appeal until the

payment issues and is cashed by the plaintiff.




                                      2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Attorney General of Texas

SCOTT A. KELLER
Solicitor General


 /s/ Kristofer S. Monson
KRISTOFER S. MONSON
Assistant Solicitor General
State Bar No. 24037129

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1700
Fax: (512) 474-2697
kristofer.monson@texasattorneygeneral.gov

COUNSEL FOR APPELLANTS

/s/ Doug Sigel
Doug Sigel
RYAN LAW FIRM, LLP
100 Congress Avenue, Suite 950
Austin, Texas 78701
Fax: (512) 459-6601
doug.sigel@ryanlawllp.com

           COUNSEL FOR APPELLEE




       3
                   CERTIFICATE OF SERVICE

On April 6, 2015, this Notice was served via CaseFileXpress on:


Doug Sigel                         Kristofer S. Monson
RYAN LAW FIRM, LLP                 Office of the Attorney General
100 Congress Avenue, Suite 950     PO Box 12548 (MC 059)
Austin, Texas 78701                Austin, Texas 78701

doug.sigel@ryanlawllp.com          kristofer.monson
                                   @texasattorneygeneral.gov

COUNSEL FOR APPELLEE               COUNSEL FOR APPELLANTS

/s/ Doug Sigel                     /s/ Kristofer S. Monson




                               4